Name: Decision NoÃ 284/2010/EU of the European Parliament and of the Council of 25Ã March 2010 amending Decision NoÃ 1672/2006/EC establishing a Community Programme for Employment and Social Solidarity Ã¢  Progress
 Type: Decision
 Subject Matter: rights and freedoms;  social protection;  social affairs;  organisation of work and working conditions;  European construction;  employment
 Date Published: 2010-04-07

 7.4.2010 EN Official Journal of the European Union L 87/6 DECISION No 284/2010/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 March 2010 amending Decision No 1672/2006/EC establishing a Community Programme for Employment and Social Solidarity  Progress THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 19(2), Article 149 and Article 153(2)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) On 3 June 2009, the Commission adopted a communication entitled A shared commitment for employment with the aim of stepping up cooperation between the European Union and the Member States as well as between EU social partners, on three key priorities: maintaining employment, creating jobs and promoting mobility; upgrading skills and matching labour market needs; and increasing access to employment. (2) To give unemployed people the chance of a new start and to open the way to entrepreneurship for some of Europes most disadvantaged groups, including women and the young, the Commission has proposed a new European microfinance facility for employment and social inclusion in a joint initiative with international financial institutions, in particular the European Investment Bank Group, to develop micro-enterprises and the social economy. (3) In line with the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (4), funds should be reallocated from the Community Programme for Employment and Social Solidarity  Progress set up by Decision No 1672/2006/EC of the European Parliament and of the Council (5) to finance the new European progress microfinance facility for employment and social inclusion, established by Decision No 283/2010/EU of the European Parliament and of the Council (6). (4) After examining all options, the amount of EUR 60 million should be reallocated from the Progress programme, to the new European progress microfinance facility. (5) Decision No 1672/2006/EC should be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Article 17(1) of Decision No 1672/2006/EC is replaced by the following: 1. The financial envelope for implementing the Union activities referred to in this Decision for the period from 1 January 2007 to 31 December 2013 is hereby set at EUR 683 250 000. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 25 March 2010. For the European Parliament The President J. BUZEK For the Council The President D. LÃ PEZ GARRIDO (1) OJ C 318, 23.12.2009, p. 84. (2) Opinion delivered on 7 October 2009 (not yet published in the Official Journal). (3) Position of the European Parliament of 11 February 2010 (not yet published in the Official Journal) and decision of the Council of 8 March 2010. (4) OJ C 139, 14.6.2006, p. 1. (5) OJ L 315, 15.11.2006, p. 1. (6) See page 1 of this Official Journal.